[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 6, 2006
                               No. 06-12710                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 05-00132-CR-J-20-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARTY GIVENS,

                                                           Defendant-Appellant.



                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 6, 2006)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Maurice Grant, appointed counsel for Marty Givens on this direct criminal
appeal, has filed a motion to withdraw on appeal supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.E.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Givens’s convictions and sentences are

AFFIRMED.




                                          2